9. 2008 annual report on the CFSP (
Mr President, this report deals with the common foreign and security policy in 2008. However, it does not mention what happened on 10 March 2008 when Tibetans raised a peaceful protest against the repression of their culture and religion. Today, we have a guest from Tibet, Mrs Namdrol Lhamo, a nun who was confined to Drapchi Prison for 12 years because she had taken part in a peaceful demonstration and then recorded songs in prison. We should pay tribute to her and to the other courageous Tibetans living under the occupation.
I met with the Dalai Lama quite recently, and we came to the conclusion that there is an urgent need for an independent international investigation into what happened in that uprising in Lhasa on and around 10 March 2008, because for as long as there is no such investigation, China will keep accusing the Tibetan Government in exile, and the Dalai Lama, of instigating that uprising and its violent aftermath.
According to the Tibetan administration in exile, at least 220 Tibetans died, many as a result of indiscriminate firing by the police, ill-treatment or torture in prisons. Many more are missing.
(Sustained applause)
on behalf of the S&D Group. - Mr President, we have an amendment here.
Normally, our group would vote against but, in order to let us vote in favour, we would like to delete the words: 'that entails an end to the Israeli blockade'.
This is because the Israeli blockade is too complex an issue, and I believe there is no clear link between the preceding lines and these words. If we can delete these words, I think we could be comfortable with the rest of the amendment, and we could vote in favour. It is a small change, but it would allow us to vote in favour.